Title: Patrick Gibson to Thomas Jefferson, 4 May 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
  4th May 1818
          
          Not having received the order from Mr Thos J Randolph as I expected by last mail, I obtained permission of the Cashier to draw the money, engaging to furnish him with the order in a few days—and have been endeavouring in vain to procure a check, or dft to remit to Mr Vaughan, I have therefore written to that Gentleman on the subject, requesting him to draw upon me for $1000. on your account, and have forwarded him your letter—Mr Thomas E Randolph has paid me $313.50, on your accot in lieu of 38 bls: S:f: flour at 8¼$—
          
            With much respect I am
            Your obt Servt
            Patrick Gibson
          
         